DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on December 2, 2020.  Claims 1-2, 5, 8-9, 12, 15-16, and 19 have been amended.  Claims 1-2, 5-9, 12-16, and 19-21 have been examined and are currently pending.    

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).






Allowable Subject Matter
Claims 1-2, 5-9, 12-16, and 19-21 are allowed subject to the examiners amendment described below.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1,312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tracy Powell, Reg. 53,479 on February 10, 2021.

EXAMINER’S AMENDMENT
Please amend claims 1, 8, and 15.
1. (Currently Amended)  An apparatus comprising:
one or more processors; and
one or more memories storing instructions which, when processed by the one or more processors, cause:
collecting, over one or more networks from a plurality of users via client devices, bookmark data comprising a plurality of bookmarks for a plurality of Web pages that were bookmarked by one or more users of the plurality of users, wherein each bookmark corresponds to a Uniform Resource Locator (URL) of a Web page of the plurality of Web pages;
providing a subscription feature that allows a first user to subscribe to bookmark data collected from a user of the plurality of users other than the first user;
receiving a request from the first user to subscribe to bookmark data collected from a second user of the plurality of users, wherein at least some of the bookmark data collected from the second user corresponds to one or more interests of the first user, and wherein the request is received over the one or more networks from a client device associated with the first user;
generating for display by the client device that includes one or more bookmarks of the plurality of bookmarks the second user that corresponds to one or more interests of the first user;
transmitting, over the one or more networks, the for display by the client device to the client device . 


8.  (Currently Amended) One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause:
collecting, over one or more networks from a plurality of users, bookmark data comprising a plurality of bookmarks for a plurality of Web pages that were bookmarked by one or more users of the plurality of users, wherein each bookmark corresponds to a Uniform Resource Locator (URL) of a Web page of the plurality of Web pages;
providing a subscription feature that allows a first user to subscribe to bookmark data collected from a user of the plurality of users other than the first user;
receiving a request from the first user to subscribe to bookmark data collected from a second user of the plurality of users, wherein at least some of the bookmark data collected from the second user corresponds to one or more interests of the first user, and wherein the request is received over the one or more networks from a client device associated with the first user;
generating for display by the client device associated with the first user that includes one or more bookmarks of the plurality of bookmarks including the bookmark data collected from [[a]] the second user corresponding to one or more interests of the first user and
transmitting, over the one or more networks, the for presentation on the client device to the client device .  











collecting, on a computer system comprising a processor and memory, and over one or more networks from a plurality of users, bookmark data comprising a plurality of bookmarks for a plurality of Web pages that were bookmarked by one or more users of the plurality of users, wherein each bookmark corresponds to a Uniform Resource Locator (URL) of a Web page of the plurality of Web pages;
providing, by the computer system, a subscription feature that allows a first user to subscribe to bookmark data collected from a second user of the plurality of users other than the first user;
receiving, at the computer system, a request from the first user to subscribe to bookmark data collected from the second user, wherein at least some of the bookmark data collected from the second user corresponds to one or more interests of the first user, and wherein the request is received over the one or more networks from a client device associated with the first user;
generating, by the computer system, for presentation on the client device that includes one or more bookmarks of the plurality of bookmarks including at least some bookmark data collected from [[a]] the second user that corresponds to one or more interests of the first user 
transmitting, by the computer system over the one or more networks, the for display by the client device to the client device . 



Vassallo teaches selecting advertisements to deliver to a user of an electronic application system. Selecting includes storing a plurality of user defined object types for defining attributes of user contributed objects, and storing a plurality of user contributed objects, each having an object type. Selecting further includes receiving from a user a request for one or more of the stored objects, wherein at least one of the requested objects has a user defined object type, and selecting an advertisement to provide to the user based at least in part on the user defined object type of the one or more requested objects.

Claim 1 is allowed because the best prior art of record Vassallo alone or in combination fails to teach or suggest or otherwise make obvious, all the limitations comprising:
providing a subscription feature that allows a first user to subscribe to bookmark data collected from a user of the plurality of users other than the first user;
receiving a request from the first user to subscribe to bookmark data collected from a second user of the plurality of users, wherein at least some of the bookmark data collected from the second user corresponds to one or more interests of the first user, and wherein the request is received over the one or more networks from a client device associated with the first user;
generating data for display by the client device that includes one or more bookmarks of the plurality of bookmarks including bookmark data collected from the second user that corresponds to one or more interests of the first user;




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The Examiner notes the applicant's invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to 'significantly more' than an abstract idea. The applicant has incorporated the features of processors, memories, networks, Web pages, URLs, client device, and computing system. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet. 

Claims 1-2, 5-9, 12-16, and 19-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), have been withdrawn.  
Claims 1-2, 5-9, 12-16, and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), have been withdrawn.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goron-Murnane, L., Social Bookmarking, Folksonomies, and Web 2.0 Tools
Social bookmarking tools have also begun serving academic and scientific interests with the creation of CiteULike [http://www.citeulike.org/] and Connotea [http://www.connotea.org/]. CiteULike is a free service designed for academics to "share, store, and organise the academic papers they are reading" [http://www. citeulike.org/faq/all.adp]. The software "automatically extracts the citation details" - a very nice feature, indeed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682